

115 HR 4698 IH: Judicial Redaction Authority Act of 2017
U.S. House of Representatives
2017-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4698IN THE HOUSE OF REPRESENTATIVESDecember 20, 2017Mr. Jeffries introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo protect the safety of judges by extending the authority of the Judicial Conference to redact
			 sensitive information contained in their financial disclosure reports, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Judicial Redaction Authority Act of 2017. 2.Extension of redaction authority concerning sensitive security informationSection 105(b)(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—
 (1)in subparagraph (E), by striking 2017 both places it appears and inserting 2018.